—Determination of the respondent Commissioner of the State Division of Human Rights dated December 9, 1992, which found that appellant discriminated against the complainant on the basis of her sex and awarded her $50,000 for mental anguish and $16,144.62 in back pay, unanimously modified, on the facts, and in the exercise of discretion, to the extent of reducing the amount awarded for mental anguish to $10,000, the petition granted to that extent, the proceeding brought pursuant to Executive Law § 298 (transferred to this Court by order of the Supreme Court, New York County [Beverly Cohen, J.], entered March 25, 1993), is disposed of in accordance with this decision and the determination is otherwise confirmed, without costs.
Substantial evidence supports respondent’s determination that the reasons appellant gave for terminating the complainant’s employment were pretexts for sex discrimination (see, McDonnell Douglas Corp. v Green, 411 US 792; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 179-182, 183).
We find the award for mental anguish excessive to the extent indicated. Concur—Murphy, P. J., Carro, Asch, Nardelli and Williams, JJ.